Case 1:20-cv-07143-GBD Document 35 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WHITEBOX RELATIVE VALUE PARTNERS, LP et
al.,

 

 

Plaintiffs,
-against- : 20 Civ. 7143 (GBD)
TRANSOCEAN LTD. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference scheduled for October 14, 2020 is canceled.

Oral argument on Defendants’ motion for summary judgment, (ECF No. 24), is scheduled
for October 28, 2020 at 10:30 am.
Dated: New York, New York

October 8, 2020
SO ORDERED.

Foun, G Dowd

G@EPRGEJB. DANIELS
United States District Judge

 

 
